Citation Nr: 9920493	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The veteran served on active duty from August 1959 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  In July 1997, the Board remanded this issue to the RO 
for additional development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis of the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (1998).

In July 1997, the Board noted that the veteran had raised the 
issue of entitlement to service connection for multiple 
disabilities in a May 1995 letter.  These issues were 
referred to the RO for initial consideration and appropriate 
action.  The claims raised by the veteran in his May 1995 
statement were addressed by the RO in a November 1998 rating 
determination.  The veteran was provided notice of this 
determination in March 1999.  At this time, a notice of 
disagreement with this determination does not appear to have 
been received by the RO.  Accordingly, these issues are not 
before the Board at this time.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and all available, relevant evidence 
necessary for an equitable disposition of the appeal has been 
obtained.  

2.  The veteran served on active service during the Vietnam 
War but received no awards or decorations denoting that he 
engaged in combat with the enemy and service personnel 
records do not indicate that he did engage in combat with the 
enemy.  

3.  Service records or other credible supporting evidence 
does not verify the claimed stressors.  

4.  There is no diagnosis of PTSD based on a verified 
stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (1991);  38 C.F.R. 
§§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran served on active duty from August 
1959 to August 1968.  A review of service medical records and 
service personnel records fails to indicate any reference to 
combat or combat-related stressors.  

Service medical records reveal that the veteran received 
psychiatric treatment for an urge he had to kill his spouse 
in November 1967.  He indicated that he had made two suicide 
attempts due to marital complications.  In December 1967, he 
was prescribed sleeping pills after complaints of mania and 
sleeplessness.  However, no psychiatric disability, including 
PTSD, was diagnosed.  Service personnel records indicate that 
the veteran was trained as a radio operator and served a tour 
of duty in Vietnam.  His decorations include a Vietnam 
Service Medal, a Republic of Vietnam Campaign Medal, and the 
National Defense Service Medal.  There is no record of the 
veteran having been involved in any form of combat activity.  

At the veteran's separation evaluation in April 1968, he 
specifically denied frequent trouble sleeping, frequent or 
terrifying nightmares, depression or excessive worry, or 
nervous trouble of any sort.  

The veteran filed his initial claim for VA compensation in 
January 1993.  At that time, he made no reference to PTSD or 
stressors he associated with his active service.  Records 
were obtained by the RO at that time, including a December 
1992 statement from the veteran's attending physician, 
James B. Jones, M.D.  Dr. Jones made no reference to a 
psychiatric disorder or PTSD.  

In March 1993, the veteran filed an additional claim for VA 
compensation.  At that time, he again made no reference to 
PTSD.  Additional medical records obtained by the RO at this 
time also failed to indicate any treatment for, or complaints 
relating to, PTSD.  

In May 1994, the veteran filed a notice of disagreement with 
a rating determination not at issue before the Board at this 
time.  At that time, the veteran noted that his duties with 
the United States Army during active service had hampered his 
ability to cope with daily stressors and daily activities for 
many years.  The veteran noted that he had been "sworn to 
secrecy" regarding two stressful occurrences that he did not 
describe at this time.  

The veteran requested a psychiatric examination be scheduled 
to substantiate his claim of service connection for PTSD.  At 
that time, the veteran conceded that he had never been 
diagnosed as having PTSD but contended that all of his 
symptoms were derived from conditions directly related to his 
experiences in the military.  

In July 1994, the RO contacted the veteran and specifically 
requested him to describe, in greater detail, the traumatic 
events he indicated had occurred during his active service.  
No specific response to this request for information was 
received.  

In an August 1994 VA psychiatric evaluation, the veteran 
noted that he becomes stressed when he hears sounds such as 
Morse Code.  The veteran stated that he had shot and killed a 
woman during a secret mission and had witnessed a man die 
from a snake bite during service.  He also reported that he 
witnessed a helicopter crash and heard the crew as they died 
in the fire.  The veteran was unable to provide specifics to 
the examiner regarding the exact date and the location of 
these events.  The examiner's diagnostic impression included 
episodic opiate dependence, a history of alcohol abuse, in 
remission, and an anxiety disorder.  The examiner also 
provided a provisional diagnosis of PTSD pending verification 
of his claimed stressors.  

In February 1995, the veteran provided additional details 
regarding his alleged stressors during his active service.  
The veteran indicated combat and combat-related activities 
that will be described in greater detail below.  At this 
time, the veteran failed to provide any specific information 
regarding the specific individuals involved or when these 
alleged events occurred.  

In May 1995, the veteran filed 14 additional claims seeking 
service connection for multiple disabilities, including a 
psychiatric disability associated with PTSD.  As noted above, 
these issues, including the issue of entitlement to service 
connection for a psychiatric disability other than PTSD, were 
addressed by the RO in an unappealed rating decision.  
Consequently, these issues are not before the Board at this 
time.

At a hearing held before a hearing officer at the RO in June 
1995, the veteran indicated that he suffered from nightmares 
and memory loss that he related to his active service.  The 
veteran again provided no specifics regarding the alleged 
stressors during his active service.  

In July 1997, the Board remanded this case to the RO solely 
for additional development of the veteran's claim of service 
connection for PTSD.  At this time, the veteran was 
specifically asked to submit a written statement which 
provides more specific details concerning the stressful 
events that he witnessed during his active service, including 
specifics about his involvement in an alleged covert mission, 
his witnessing of a helicopter crash, his reference to a 
soldier pinned beneath an Armored Personnel Carrier (APC), 
and of a soldier who died from a snake bite.  

Specific dates, places, and the names of the individuals 
involved were requested, to include the names of any 
individuals killed.  At this time, the veteran was advised 
that this information was "vitally necessary to obtain 
supportive evidence of the stressful events and that he must 
be as specific as possible because without such details an 
adequate search for verifying information cannot be 
conducted."  

After obtaining the information requested above, the RO was 
requested to forward this information (together with copies 
of the veteran's service personnel and medical records) to 
the United States Armed Services Center for Research of Unit 
Records (USASCRUR), in an attempt to verify any claimed 
stressor.  It was also requested that if any of the veteran's 
claimed stressors had been verified, "then and only then" 
should the RO schedule the veteran for a psychiatric 
evaluation by a board of two VA psychiatrists.  

In July 1997 and January 1998, the RO requested the 
additional information requested by the Board.  In a December 
1997 response, the veteran noted the February 1995 statement 
he provided to the RO.  In February 1995, the veteran had 
provided a four-page-typed statement regarding his alleged 
stressors in service.  



This statement had been reviewed by the Board prior to its 
July 1997 remand and will be discussed below.  The veteran 
failed to provide any specifics regarding the individuals 
involved in these events, or the exact dates of these events, 
or any additional pertinent information.  

Nevertheless, in April 1998, the RO submitted this statement, 
along with other pertinent records, to the USASCRUR in an 
attempt to obtain information which would verify any of the 
veteran's alleged stressors.  

In a September 1998 response, the USASCRUR indicated that 
they had coordinated their research with the United States 
Army Central Security facility in Fort Meade, Maryland, and 
were unable to document that the veteran had participated in 
covert operations in Vietnam.  It was noted that the killing, 
accidentally or in combat, of civilians was extremely 
difficult to verify.  The USASCRUR did provide additional 
information regarding the veteran's unit history.  However, 
the USASCRUR failed to verify any of the veteran's claimed 
stressors.  

In an undated statement, the veteran requested that his 
appeal be submitted to the Board on an expedited basis.  The 
veteran stated he had no additional evidence to submit.  In 
written argument prepared by the veteran's representative in 
May 1999, an additional VA psychiatric evaluation was 
requested.  In a response to this request, the RO noted that 
the VA examination requested by the Board within its July 
1997 determination was only to be performed if, and only if, 
any of the veteran's alleged stressors were verified.  

Preliminary Matter

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (1991); 38 C.F.R. §§ 3.103 and 3.159 (1998).  

While the VA examiner's psychiatric evaluation of August 1994 
provided the veteran with only a "provisional" diagnosis of 
PTSD, pending verification of his claimed stressors, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the truthfulness of evidence must be presumed for the 
purposes of determining whether the veteran's claim of 
entitlement to service connection is well grounded.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993).  In light of the provisional 
diagnosis of PTSD and because the veteran's evidentiary 
assertions concerning the alleged stressors must be accepted 
as credible for the limited purposes of determining whether 
the claim is well grounded, the Board must find the claim of 
entitlement to service connection for PTSD is well grounded.  

The duty to assist includes obtaining medical records and 
medical examinations indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physician when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the veteran has never specified any documents that 
would support his claim.  Accordingly, the duty to obtain 
pertinent documents has been met.  

The Board has specifically reviewed the veteran's 
representative's request for a VA psychiatric evaluation.  
However, as correctly noted the RO, an additional VA 
psychiatric evaluation, as noted within the July 1997 Board 
determination, was to be initiated only if one or more of the 
veteran's alleged stressors had been verified.  The veteran's 
stressors have not been verified.  Accordingly, an additional 
VA evaluation would serve no purpose.  The Board specifically 
finds that the RO's actions have met the requirements of the 
Board's July 1997 determination.  Accordingly, an additional 
remand under the Court's determination in Stegall v. West, 
11 Vet. App. 268 (1998), is not required.  The Board will 
proceed with the adjudication of the veteran's claim.  


Criteria & Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Under the 
provisions for direct service connection for PTSD, 60 Fed. 
Reg. 32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The record before the Board demonstrates that PTSD has been 
indicated.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

The veteran has reported that he was exposed to stressful 
incidents in active service that resulted in PTSD.  However, 
the Board is not required to accept an appellant's 
uncorroborated accounts of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1998).  Under the controlling regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make a explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel records and service medical 
records, the Board must find that there is no indication that 
the veteran engaged in combat with the enemy.  While the 
veteran has testified that he was involved in secret combat 
operations, an attempt to confirm this fact by USASCRUR was 
unsuccessful.  

A review of the veteran's written statements and testimony 
indicates that events in service claimed as alleged 
"stressors" (hereinafter sometimes referred to as the 
"traumatic events") are as follows:  

(1) The veteran contends that he was 
involved in a covert mission in which he 
accidentally killed a civilian woman;  



(2) The veteran has indicated that he 
witnessed a helicopter crash, from which 
the crew could not be rescued; 

(3) The veteran has reported witnessing a 
soldier die from a snake bite; 

(4) The veteran has indicated 
transporting caskets from a morgue for 
shipment to Da Nang; and 

(5) The veteran has reported that he 
witnessed a young soldier pinned under an 
armored personnel carrier.  

The Board has considered, in detail, the veteran's alleged 
traumatic events as well as those statements and evidence 
submitted in support of his claim.  As noted above, the RO 
has been unable to confirm any of the veteran's alleged 
traumatic events.  The veteran has been asked to provide 
details that could be confirmed by an independent source.  As 
stated by the Court (and as noted within the July 1997 
remand) it has been held that asking a veteran to provide the 
underlying facts such as the names of individuals involved, 
the dates, and the places where the claimed events occurs, 
does not constitute an impossible or an onerous task.  Wood, 
1 Vet. App. at 193.  

A review of the veteran's statements, including, most 
importantly, the veteran's February 1995 statement, his 
December 1997 statement, and his testimony before a hearing 
officer at the RO in June 1995, fails to provide any 
information which could be used to independently confirm any 
of the stressors noted above.  The veteran has repeatedly 
failed to provide the names of the individuals involved in 
these events.  He has also failed to provide VA with any 
meaningful information that could be utilized to 
independently confirm these stressors using a secondary 
source.  

As noted within Moreau v. Brown, 9 Vet. App. 389, 394 (1996), 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition and credible 
supporting evidence that the claimed inservice stressor or 
stressors actually occurred.  

As a matter of law, "credible supporting evidence" that the 
claim in service actually occurred can not be provided by a 
medical opinion based on a post service examination.  Moreau 
9 Vet. App. at 394-96.  This means that other "credible 
supporting evidence from any source" must be provided.  
Cohen, 10 Vet. App. at 147.  The Court has also made clear 
that the veteran's assertions, standing alone, cannot as a 
matter of law provide evidence to establish that he "engaged 
in combat with the enemy" or that an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

The Board has considered whether the report from the USASCRUR 
fulfills the duty to assist mandated by statute.  This 
determination must not only be based on the September 1998 
report, but also by the statements provided by the veteran 
himself.  Based on the veteran's statements, he has failed to 
provide VA with any meaningful information by which his 
stressors can be verified.  The USASCRUR has attempted to 
confirm the sole fact that could possibly be confirmed: The 
veteran's contention that he was involved in a secret covert 
mission during his active service in the Vietnam War.  
Efforts by the USASCRUR to confirm his assignment, in 
coordination with the United States Army Central Security 
facility, has failed.  Consequently, the Board finds that the 
evidence is of insufficient probative value to establish that 
the claimed stressors occurred or that the evidence 
supporting its occurrence is in equipoise.  

In reaching this conclusion, the Board has taken into 
consideration the Court's determination in Cohen, supra.  In 
Cohen, the Board had conceded that a "stressor" existed.  
In this case, the Board finding is that there is no 
corroboration of the stressors by any source and the 
veteran's accounts of the events are lacking in the necessary 
detail to enable VA to attempt to confirm the events.  




Hence, it would not be advantageous to obtain additional 
medical evidence in view of the absence of a confirmed 
stressor.  Where establishing critical facts depends upon 
stressor verification, a medical opinion can carry no 
probative value.  The opinion itself indicated that the 
diagnosis of PTSD was dependent on a verified stressor.  

Accordingly, while the Board has reviewed, in detail, the 
medical evidence of record, including the record that had 
indicated possible PTSD, the Board must find that this 
medical opinion carries no probative value because the 
claimant's account of his alleged stressors has not been 
verified.    

VA has fulfilled the duty to assist the veteran in an attempt 
to verify his stressors, without results.  The veteran has 
not provided any additional information from which meaningful 
research can be performed.  As a result, under Cohen, 10 
Vet. App. at 147, the claim must be denied.  

In light of the foregoing, the Board concludes the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the overwhelming preponderance of the evidence is against the 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  

As stated by the Court, where the "preponderance of the 
evidence" is against the claim, the appellant loses and the 
benefit of the doubt doctrine has no application.  Id. at 56.  
A "properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in approximate balance." Id. at 58.  In this case, for 
reasons cited above, the preponderance of the evidence is 
against the claim. 


ORDER

Entitlement to service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals




 

